

	

		II

		109th CONGRESS

		2d Session

		S. 2412

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2006

			Mr. Biden introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To address homeland security issues relating to first

		  responders, the Federal Bureau of Investigation, the use of technology,

		  Federal, State, and local coordination, and critical infrastructure, and for

		  other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the 9/11 Commission Recommendations

			 Implementation Act of 2006.

		2.Table of

			 contentsThe table of contents

			 of this Act is as follows:

			

				Sec. 1. Short

				title.

				Sec. 2. Table of contents.

				TITLE I—Enhancing Law Enforcement and First

				Responders

				Subtitle A—First Responders

				Sec. 101. Findings.

				Sec. 102. Restoration of justice assistance

				funding.

				Sec. 103. COPS authorization of appropriations.

				Sec. 104. State and local first responders authorization of

				appropriations.

				Subtitle B—Federal Bureau of Investigation

				Enhancement

				Sec. 120. Findings.

				Sec. 121. Authorization for more agents.

				Subtitle C—Utilizing Technology to Prevent and Respond to

				Terrorist Attacks and Natural Disasters

				Sec. 141. Communications.

				Sec. 142. Terrorist watch lists.

				Subtitle D—Improving Planning and Coordination among Federal,

				State, and Local First Responders

				Sec. 161. National response plan.

				TITLE II—Critical infrastructure protection

				Subtitle A—Comprehensive Critical Infrastructure Vulnerability

				Assessments

				Sec. 201. Threat reductions.

				Subtitle B—Rail Security

				Sec. 221. Rail transportation security risk

				assessment.

				Sec. 222. Rail security.

				Sec. 223. Study of foreign rail transport security

				programs.

				Sec. 224. Passenger, baggage, and cargo screening.

				Sec. 225. Certain personnel limitations not to

				apply.

				Sec. 226. Fire and life-safety improvements.

				Sec. 227. Memorandum of understanding.

				Sec. 228. Amtrak plan to assist families of passengers involved

				in rail passenger accidents.

				Sec. 229. Systemwide Amtrak security upgrades.

				Sec. 230. Freight and passenger rail security

				upgrades.

				Sec. 231. Rail security research and development.

				Sec. 232. Welded rail and tank car safety

				improvements.

				Sec. 233. Northern border rail passenger report.

				Sec. 234. Whistleblower protection program.

				Subtitle C—Transportation of Hazardous Materials by

				Rail

				Sec. 241. Findings.

				Sec. 242. Definitions.

				Sec. 243. Regulations for transport of extremely hazardous

				materials.

				Sec. 244. Safety training.

				Sec. 245. Research and development.

				Sec. 246. Whistleblower protection.

				Sec. 247. Penalties.

				Subtitle D—Chemical Plant Security

				Sec. 261. Plant security grants.

				Subtitle E—Seaport Protection

				Sec. 281. Findings.

				Sec. 282. Port security grant funding.

				Subtitle F—Bag Screening

				Sec. 291. Checked bag screening.

			

		IEnhancing Law

			 Enforcement and First Responders

			AFirst

			 Responders

				101.FindingsCongress makes the following

			 findings:

					(1)In a report

			 entitled Emergency First Responders: Drastically Underfunded,

			 Dangerously Unprepared, an independent task force sponsored by the

			 Council on Foreign Relations found that America’s local emergency

			 responders will always be the first to confront a terrorist incident and will

			 play the central role in managing its immediate consequences. Their efforts in

			 the first minutes and hours following an attack will be critical to saving

			 lives, establishing order, and preventing mass panic. The United States has

			 both a responsibility and a critical need to provide them with the equipment,

			 training, and other resources necessary to do their jobs safely and

			 effectively..

					(2)The task force

			 further concluded that many State and local emergency responders, including

			 police officers and firefighters, lack the equipment and training needed to

			 respond effectively to a terrorist attack involving weapons of mass

			 destruction.

					(3)The Federal

			 Government has a responsibility to ensure that the people of the United States

			 are protected to the greatest possible extent against a terrorist attack,

			 especially an attack that utilizes nuclear, chemical, biological, or

			 radiological weapons, and consequently, the Federal Government has a critical

			 responsibility to address the equipment, training, and other needs of State and

			 local first responders.

					102.Restoration of

			 justice assistance funding

					(a)Sense of

			 CongressIt is the sense of Congress that the President should

			 request in the annual budget proposal, and Congress should appropriate, the

			 full amount authorized to be appropriated in subsection (b).

					(b)Authorization

			 of AppropriationsThere are authorized to be appropriated for the

			 Edward Byrne Memorial Justice Assistance Grant Program $900,000,000 for fiscal

			 year 2007.

					103.COPS

			 authorization of appropriationsIn addition to any other amounts authorized

			 to be appropriated, there are authorized to be appropriated to the Office of

			 Community Oriented Policing Services $1,150,000,000, for fiscal year

			 2007.

				104.State and

			 local first responders authorization of appropriationsIn addition to any other amounts authorized

			 to be appropriated, there are authorized to be appropriated, for each of the

			 fiscal years 2007 through 2017—

					(1)$1,000,000,000 for the State Homeland

			 Security Grant Program;

					(2)$1,000,000,000 for the Urban Area Security

			 Initiative Grant Program; and

					(3)$600,000,000 for

			 the Law Enforcement Terrorism Prevention Program.

					BFederal Bureau of

			 Investigation Enhancement

				120.FindingsCongress finds the following:

					(1)Throughout its

			 history, the Federal Bureau of Investigation has been an integral part of

			 anti-crime investigatory efforts in the United States.

					(2)While the Federal

			 Bureau of Investigation has increased its overall field agent numbers by more

			 than 1,000 since pre-September 11, 2001, levels, it has increased its

			 counter-terror agents by more than 2,000. While this staffing-up of increased

			 resources for counter-terror investigations is necessary and proper, it has had

			 the unintended consequence of precluding the Federal Bureau of Investigation

			 from adequately and satisfactorily discharging its traditional anti-crime

			 investigatory efforts.

					(3)The shift of the

			 focus of the Federal Bureau of Investigation to counterterrorism has reduced

			 the Bureau’s involvement in traditional crime investigations, including—

						(A)fewer agents to

			 the successful High Intensity Drug Trafficking Area task forces;

						(B)fewer violent

			 crime cases, as the Bureau has reduced the number of agents committed to

			 Federal, State, and local task forces like the Safe Streets and Violent Crime

			 Task Forces; and

						(C)fewer agents

			 handling bank robbery and white collar crimes, which involve technical areas of

			 investigative expertise that State and locals often lack.

						(4)Before September

			 11, 2001, the Federal Bureau of Investigation had 7,738 field agents fulfilling

			 traditional anti-crime efforts. The President proposed a fiscal year 2006

			 budget with less than 6,700 field agents fulfilling these same

			 functions.

					(5)The Federal

			 Bureau of Investigation is thus faced with a gap of 1,000 field agents in its

			 traditional anti-crime function, compromising the investigations the Federal

			 Bureau of Investigation is able to undertake and to assist in

			 conducting.

					(6)The traditional

			 anti-crime investigations of the Federal Bureau of Investigation complement and

			 assist investigations by State and local law enforcement around the

			 country.

					(7)Through direct

			 assistance and various joint task forces, the Federal Bureau of Investigation

			 provides invaluable expertise and resources to help State and local law

			 enforcement agencies combat criminal enterprises impacting their local

			 communities.

					(8)The

			 post-September 11, 2001, reprogramming of Federal Bureau of Investigation

			 agents from criminal to counterterrorism investigations is occurring at the

			 many State and local agencies that are facing tough budget cuts that is

			 reducing their capacity to fight crime.

					(9)In a recent

			 survey, 27 of 44 major urban police departments surveyed are experiencing a

			 cop crunch. Cleveland, Ohio, has lost 250 officers in 2004, 15

			 percent of its force. New York City has lost 3,400 over the last 3 years.

			 Pittsburgh, Pennsylvania, has lost 1/4 of its force, and

			 Philadelphia has lost 2,000 officers.

					(10)Compounding the

			 lack of local revenue many local jurisdictions are faced with since September

			 11, 2001, Federal financial assistance to local law enforcement has been

			 reduced every year for the past 4 years.

					(11)The Federal

			 Bureau of Investigation is charged with preventing terrorism and fighting

			 traditional crime. In order for the Federal Bureau of Investigation to attain

			 both critical goals, the Federal Bureau of Investigation needs an additional

			 1,000 agents to do the job.

					121.Authorization for

			 more agentsThere are

			 authorized to be appropriated $160,000,000 for each of the fiscal years 2007

			 through 2011 to fund 1,000 Federal Bureau of Investigation field agents, in

			 addition to the number of Federal Bureau of Investigation field agents serving

			 on the date of enactment of this Act.

				CUtilizing

			 Technology to Prevent and Respond to Terrorist Attacks and Natural

			 Disasters

				141.CommunicationsThere are authorized to be appropriated

			 $1,000,000,000 for each of the fiscal years 2007 through 2011, to the Office of

			 Community Oriented Policy Services for grants for interoperable communications

			 technology.

				142.Terrorist

			 watch listsThere are

			 authorized to be appropriated $50,000,000 for fiscal year 2007, to the Federal

			 Bureau of Investigation for the consolidation of terrorist watch lists by the

			 Terrorist Screening Center.

				DImproving

			 Planning and Coordination among Federal, State, and Local First

			 Responders

				161.National

			 response plan

					(a)ReportNot

			 later than 180 days after the date of enactment of this Act, the Secretary of

			 Homeland Security shall conduct a study and submit a report to Congress

			 regarding any failures related to the use of the national response plan

			 prepared under section 502(6) of the Homeland Security Act of 2002 (6 U.S.C.

			 312(6)).

					(b)Update of

			 plan

						(1)In

			 generalNot later than the earlier of the date that is 1 year

			 after the date of enactment of this Act or the date that is 180 days after the

			 submission of the report under subsection (a), the Secretary of Homeland

			 Security shall conduct a review and update the national response plan prepared

			 under section 502(6) of the Homeland Security Act of 2002 (6 U.S.C. 312(6)) to

			 coordinate a response within 8 to 24 hours after the occurrence of a natural

			 disaster or terrorist attack, utilizing State and local government

			 resources.

						(2)ConsultationIn

			 conducting the study required by paragraph (1), the Secretary shall form a

			 working group consisting of State and local law enforcement officials, State

			 and local fire officials, local paramedics and other State and local emergency

			 planners and practitioners as well as relevant Federal officials.

						IICritical

			 infrastructure protection

			AComprehensive

			 Critical Infrastructure Vulnerability Assessments

				201.Threat

			 reductions

					(a)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Secretary of Homeland Security shall conduct a study of and submit to

			 Congress an unclassified report on the security vulnerability and a

			 comprehensive threat reduction recommendations for each of the following

			 areas:

						(1)Financial

			 markets.

						(2)Chemical

			 plants.

						(3)Nuclear

			 plants.

						(4)Ports.

						(5)Transportation

			 infrastructure.

						(6)Electricity

			 grid.

						(7)Communications

			 Systems.

						(8)Computer

			 Networks.

						(b)Authorization

			 of appropriationsThere are authorized to be appropriated

			 $80,000,000 for fiscal year 2007 to carry out this section.

					BRail

			 Security

				221.Rail transportation

			 security risk assessment

					(a)In

			 general

						(1)Vulnerability

			 assessment

							(A)In

			 generalThe Under Secretary of Homeland Security for Border and

			 Transportation Security, in consultation with the Secretary of Transportation,

			 shall complete a vulnerability assessment of freight and passenger rail

			 transportation (encompassing railroads, as that term is defined in section

			 20102(1) of title 49, United States Code).

							(B)ContentsThe

			 assessment under subparagraph (A) shall include—

								(i)identification

			 and evaluation of critical assets and infrastructures;

								(ii)identification

			 of threats to those assets and infrastructures;

								(iii)identification

			 of vulnerabilities that are specific to the transportation of hazardous

			 materials by railroad; and

								(iv)identification

			 of security weaknesses in passenger and cargo security, transportation

			 infrastructure, protection systems, procedural policies, communications

			 systems, employee training, emergency response planning, and any other area

			 identified by the assessment.

								(C)Existing

			 private and public sector effortsThe assessment shall take into

			 account actions taken or planned by both public and private entities to address

			 identified security issues and assess the effective integration of such

			 actions.

							(2)RecommendationsBased

			 on the assessment conducted under paragraph (1), the Under Secretary, in

			 consultation with the Secretary of Transportation, shall develop prioritized

			 recommendations for improving rail security, including any recommendations the

			 Under Secretary has for—

							(A)improving the

			 security of rail tunnels, rail bridges, rail switching and car storage areas,

			 other rail infrastructure and facilities, information systems, and other areas

			 identified by the Under Secretary as posing significant rail-related risks to

			 public safety and the movement of interstate commerce, taking into account the

			 impact that any proposed security measure might have on the provision of rail

			 service;

							(B)deploying

			 equipment to detect explosives and hazardous chemical, biological, and

			 radioactive substances, and any appropriate countermeasures;

							(C)training

			 employees in terrorism prevention, passenger evacuation, and response

			 activities;

							(D)conducting public

			 outreach campaigns on passenger railroads;

							(E)deploying

			 surveillance equipment; and

							(F)identifying the

			 immediate and long-term costs of measures that may be required to address those

			 risks.

							(3)PlansThe

			 report required by subsection (c) shall include—

							(A)a plan, developed

			 in consultation with the freight and intercity passenger railroads, and State

			 and local governments, for the government to provide increased security support

			 at high or severe threat levels of alert; and

							(B)a plan for

			 coordinating rail security initiatives undertaken by the public and private

			 sectors.

							(b)Consultation;

			 Use of Existing ResourcesIn carrying out the assessment required

			 by subsection (a)(1), the Under Secretary of Homeland Security for Border and

			 Transportation Security shall consult with rail management, rail labor, owners

			 or lessors of rail cars used to transport hazardous materials, first

			 responders, shippers of hazardous materials, public safety officials (including

			 those within other agencies and offices within the Department of Homeland

			 Security), and other relevant parties.

					(c)Report

						(1)ContentsNot

			 later than 180 days after the date of enactment of this Act, the Under

			 Secretary of Homeland Security for Border and Transportation Security shall

			 submit to the Committee on Commerce, Science, and Transportation of the Senate

			 and the Committee on Transportation and Infrastructure of the House of

			 Representatives a report containing the assessment and prioritized

			 recommendations required by subsection (a) and an estimate of the cost to

			 implement such recommendations.

						(2)FormatThe

			 Under Secretary may submit the report in both classified and redacted formats

			 if the Under Secretary determines that such action is appropriate or

			 necessary.

						(d)2-Year

			 UpdatesThe Under Secretary of Homeland Security for Border and

			 Transportation Security, in consultation with the Secretary of Transportation,

			 shall update the assessment and recommendations every 2 years and submit to the

			 committees named in subsection (c)(1) a report, which may be submitted in both

			 classified and redacted formats, containing the updated assessment and

			 recommendations.

					(e)Authorization

			 of AppropriationsThere are authorized to be appropriated to the

			 Under Secretary of Homeland Security for Border and Transportation Security

			 $5,000,000 for fiscal year 2007 for the purpose of carrying out this

			 section.

					222.Rail

			 security

					(a)Rail Police

			 OfficersSection 28101 of title 49, United States Code, is

			 amended by striking the rail carrier each place it appears and

			 inserting any rail carrier.

					(b)Review of Rail

			 RegulationsNot later than 1 year after the date of enactment of

			 this Act, the Secretary of Transportation, in consultation with the Under

			 Secretary of Homeland Security for Border and Transportation Security, shall

			 review the rail regulations of the Department of Transportation for the purpose

			 of identifying areas in which those regulations need to be revised to improve

			 rail security.

					223.Study of

			 foreign rail transport security programs

					(a)Requirement for

			 StudyNot later than 1 year after the date of enactment of this

			 Act, the Comptroller General of the United States shall complete a study of the

			 rail passenger transportation security programs that are carried out for rail

			 transportation systems in Japan, member nations of the European Union, and

			 other foreign countries.

					(b)PurposeThe

			 purpose of the study completed under subsection (a) shall be to identify

			 effective rail transportation security measures that are in use in foreign rail

			 transportation systems, including innovative measures and screening procedures

			 determined effective.

					(c)ReportThe

			 Comptroller General shall submit a report on the results of the study completed

			 under subsection (a) to the Committee on Commerce, Science, and Transportation

			 of the Senate and the Committee on Transportation and Infrastructure of the

			 House of Representatives. The report shall include the Comptroller General’s

			 assessment regarding whether it is feasible to implement within the United

			 States any of the same or similar security measures that are determined

			 effective under the study.

					224.Passenger,

			 baggage, and cargo screening

					(a)Requirement for

			 Study and ReportThe Under Secretary of Homeland Security for

			 Border and Transportation Security, in cooperation with the Secretary of

			 Transportation, shall—

						(1)analyze the cost

			 and feasibility of requiring security screening for passengers, baggage, and

			 cargo on passenger trains; and

						(2)not later than 1

			 year after the date of enactment of this Act, report the results of the study,

			 together with any recommendations that the Under Secretary may have for

			 implementing a rail security screening program to the Committee on Commerce,

			 Science, and Transportation of the Senate and the Committee on Transportation

			 and Infrastructure of the House of Representatives.

						(b)Pilot

			 Program

						(1)In

			 generalAs part of the study under subsection (a), the Under

			 Secretary shall conduct a pilot program of random security screening of

			 passengers and baggage at 5 passenger rail stations served by Amtrak that are

			 selected by the Under Secretary.

						(2)Conduct of

			 programIn conducting the pilot program, the Under Secretary

			 shall—

							(A)test a wide range

			 of explosives detection technologies, devices, and methods;

							(B)require that

			 intercity rail passengers produce government-issued photographic identification

			 that matches the name on the passenger’s tickets prior to boarding trains;

			 and

							(C)attempt to give

			 preference to locations at the highest risk of terrorist attack and achieve a

			 distribution of participating train stations in terms of geographic location,

			 size, passenger volume, and whether the station is used by commuter rail

			 passengers as well as Amtrak passengers.

							(c)Authorization

			 of AppropriationsThere are authorized to be appropriated to the

			 Under Secretary of Homeland Security for Border and Transportation Security

			 $5,000,000 for fiscal year 2007 to carry out this section.

					225.Certain

			 personnel limitations not to applyAny statutory limitation on the number of

			 employees in the Transportation Security Administration of the Department of

			 Transportation, before or after its transfer to the Department of Homeland

			 Security, shall not apply to the extent that any such employees are responsible

			 for implementing the provisions of this subtitle.

				226.Fire and

			 life-safety improvements

					(a)Life-Safety

			 NeedsThe Secretary of Transportation is authorized to make

			 grants to Amtrak for the purpose of making fire and life-safety improvements to

			 Amtrak tunnels on the Northeast Corridor in New York, New York, Baltimore,

			 Maryland, and Washington, District of Columbia.

					(b)Authorization

			 of AppropriationsThere are authorized to be appropriated to the

			 Secretary of Transportation for the purposes of carrying out subsection (a) the

			 following amounts:

						(1)For the 6 New

			 York tunnels to provide ventilation, electrical, and fire safety technology

			 upgrades, emergency communication and lighting systems, and emergency access

			 and egress for passengers—

							(A)$100,000,000 for

			 fiscal year 2007;

							(B)$100,000,000 for

			 fiscal year 2008;

							(C)$100,000,000 for

			 fiscal year 2009;

							(D)$100,000,000 for fiscal year 2010;

			 and

							(E)$170,000,000 for

			 fiscal year 2011.

							(2)For the Baltimore

			 & Potomac tunnel and the Union tunnel, together, to provide adequate

			 drainage, ventilation, communication, lighting, and passenger egress

			 upgrades—

							(A)$10,000,000 for

			 fiscal year 2007;

							(B)$10,000,000 for

			 fiscal year 2008;

							(C)$10,000,000 for

			 fiscal year 2009;

							(D)$10,000,000 for

			 fiscal year 2010; and

							(E)$17,000,000 for

			 fiscal year 2011.

							(3)For the

			 Washington, District of Columbia, Union Station tunnels to improve ventilation,

			 communication, lighting, and passenger egress upgrades—

							(A)$8,000,000 for

			 fiscal year 2007;

							(B)$8,000,000 for

			 fiscal year 2008;

							(C)$8,000,000 for

			 fiscal year 2009;

							(D)$8,000,000 for

			 fiscal year 2010; and

							(E)$8,000,000 for

			 fiscal year 2011.

							(c)Infrastructure

			 UpgradesThere are authorized to be appropriated to the Secretary

			 of Transportation $3,000,000 for fiscal year 2007 for the preliminary design of

			 options for a new tunnel on a different alignment to augment the capacity of

			 the Baltimore, Maryland, tunnels.

					(d)Availability of

			 Appropriated FundsAmounts appropriated pursuant to this section

			 shall remain available until expended.

					(e)Plans

			 RequiredThe Secretary of Transportation may not make amounts

			 available to Amtrak for obligation or expenditure under subsection (a)—

						(1)until Amtrak has

			 submitted to the Secretary, and the Secretary has approved, an engineering and

			 financial plan for such projects; and

						(2)unless, for each

			 project funded pursuant to this section, the Secretary has approved a project

			 management plan prepared by Amtrak addressing appropriate project budget,

			 construction schedule, recipient staff organization, document control and

			 record keeping, change order procedure, quality control and assurance, periodic

			 plan updates, periodic status reports, and such other matters the Secretary

			 determines appropriate.

						(f)Review of

			 Plans

						(1)In

			 generalThe Secretary of Transportation shall complete the review

			 of the plans required under subsection (e) and approve or disapprove the plans

			 not later than 45 days after the date on which each such plan is submitted by

			 Amtrak.

						(2)Deficient

			 plansIf the Secretary determines that a plan is incomplete or

			 deficient, the Secretary shall notify Amtrak of the incomplete items or

			 deficiencies and Amtrak shall, not later than 30 days after receiving such

			 notification, submit a modified plan for the Secretary’s review.

						(3)Review of

			 modified plansNot later than 15 days after receiving additional

			 information on items previously included in the plan, and not later than 45

			 days after receiving items newly included in a modified plan, the Secretary

			 shall either approve the modified plan, or, if the Secretary finds the plan is

			 still incomplete or deficient, the Secretary shall identify in writing to the

			 Committee on Commerce, Science, and Transportation of the Senate and the

			 Committee on Transportation and Infrastructure of the House of Representatives

			 the portions of the plan the Secretary finds incomplete or deficient, approve

			 all other portions of the plan, obligate the funds associated with those other

			 portions, and execute an agreement with Amtrak not later than 15 days

			 thereafter on a process for resolving the remaining portions of the

			 plan.

						(g)Financial

			 Contribution From Other Tunnel UsersThe Secretary shall, taking

			 into account the need for the timely completion of all portions of the tunnel

			 projects described in subsection (a)—

						(1)consider the

			 extent to which rail carriers other than Amtrak use the tunnels;

						(2)consider the

			 feasibility of seeking a financial contribution from those other rail carriers

			 toward the costs of the projects; and

						(3)obtain financial

			 contributions or commitments from such other rail carriers at levels reflecting

			 the extent of their use of the tunnels, if feasible.

						227.Memorandum of

			 understanding

					(a)Memorandum of

			 understandingNot later than 60 days after the date of enactment

			 of this Act, the Secretary of Transportation and the Secretary of Homeland

			 Security shall execute a memorandum of agreement governing the roles and

			 responsibilities of the Department of Transportation and the Department of

			 Homeland Security, respectively, in addressing railroad transportation security

			 matters, including the processes the departments will follow to promote

			 communications, efficiency, and nonduplication of effort.

					(b)Rail Safety

			 RegulationsSection 20103(a) of title 49, United States Code, is

			 amended by striking safety the first place it appears, and

			 inserting safety, including security,.

					228.Amtrak plan to

			 assist families of passengers involved in rail passenger accidents

					(a)In

			 GeneralChapter 243 of title 49, United States Code, is amended

			 by adding at the end the following new section:

						

							24316.Plan to

				address needs of families of passengers involved in rail passenger

				accidents

								(a)Submission of

				PlanNot later than 6 months after the date of enactment of this

				section, Amtrak shall submit to the Chairman of the National Transportation

				Safety Board and the Secretary of Transportation a plan for addressing the

				needs of the families of passengers involved in any rail passenger accident

				involving an Amtrak intercity train and resulting in a loss of life.

								(b)Contents of

				PlansThe plan to be submitted by Amtrak under subsection (a)

				shall include, at a minimum, the following:

									(1)A process by

				which Amtrak shall maintain and provide to the National Transportation Safety

				Board and the Secretary of Transportation, immediately upon request, a list

				(which is based on the best available information at the time of the request)

				of the names of the passengers aboard the train (whether or not such names have

				been verified), and will periodically update the list. The process shall

				include a procedure, with respect to unreserved trains and passengers not

				holding reservations on other trains, for Amtrak to use reasonable efforts to

				ascertain the number and names of passengers aboard a train involved in an

				accident.

									(2)A plan for

				creating and publicizing a reliable, toll-free telephone number within 4 hours

				after such an accident occurs, and for providing staff, to handle calls from

				the families of the passengers.

									(3)A process using

				suitably trained individuals to notify the families of the passengers before

				any public notice of the names of the passengers is provided.

									(4)A process for

				providing the notice described in paragraph (2) to the family of a passenger as

				soon as Amtrak has verified that the passenger was aboard the train (whether or

				not the names of all of the passengers have been verified).

									(5)A process by

				which the family of each passenger will be—

										(A)consulted about

				the disposition of all remains and personal effects of the passenger within

				Amtrak’s control;

										(B)notified that any

				possession of the passenger within Amtrak’s control will be returned to the

				family unless the possession is needed for the accident investigation or any

				criminal investigation; and

										(C)notified that any

				unclaimed possession of a passenger within Amtrak’s control will be retained by

				the rail passenger carrier for at least 18 months.

										(6)A process by

				which the treatment of the families of nonrevenue passengers will be the same

				as the treatment of the families of revenue passengers.

									(7)An assurance that

				Amtrak will provide adequate training to its employees and agents to meet the

				needs of survivors and family members following an accident.

									(c)Use of

				InformationThe National Transportation Safety Board, the

				Secretary of Transportation, and Amtrak may not release to any person

				information on a list obtained under subsection (b)(1) but may provide

				information on the list about a passenger to the family of the passenger to the

				extent that the Board or Amtrak considers appropriate.

								(d)Limitation on

				LiabilityAmtrak shall not be liable for damages in any action

				brought in a Federal or State court arising out of the performance of Amtrak in

				preparing or providing a passenger list, or in providing information concerning

				a train reservation, under the plan submitted by Amtrak under subsection (b),

				unless such liability was caused by Amtrak’s conduct.

								(e)Limitation on

				Statutory ConstructionNothing in this section may be construed

				as limiting the actions that Amtrak may take, or the obligations that Amtrak

				may have, in providing assistance to the families of passengers involved in a

				rail passenger accident.

								(f)Authorization

				of AppropriationsThere are authorized to be appropriated to the

				Secretary of Transportation for the use of Amtrak $500,000 for fiscal year 2007

				to carry out this section. Amounts appropriated pursuant to this subsection

				shall remain available until

				expended.

								.

					(b)Conforming

			 AmendmentThe chapter analysis for chapter 243 of title 49,

			 United States Code, is amended by adding at the end the following:

						

							

								24316. Plan to address needs of families

				of passengers involved in rail passenger

				accidents.

							

							.

					229.Systemwide

			 Amtrak security upgrades

					(a)In

			 GeneralSubject to subsection (c), the Under Secretary of

			 Homeland Security for Border and Transportation Security is authorized to make

			 grants, through the Secretary of Transportation, to Amtrak—

						(1)to secure major

			 tunnel access points and ensure tunnel integrity in New York, New York,

			 Baltimore, Maryland, and Washington, District of Columbia;

						(2)to secure Amtrak

			 trains;

						(3)to secure Amtrak

			 stations;

						(4)to obtain a watch

			 list identification system approved by the Under Secretary;

						(5)to obtain train

			 tracking and interoperable communications systems that are coordinated to the

			 maximum extent possible;

						(6)to hire

			 additional police and security officers, including canine units;

						(7)to supplement

			 salaries and benefits of authorized sworn law enforcement personnel of the

			 Amtrak Police Department; and

						(8)to expand

			 emergency preparedness efforts.

						(b)ConditionsThe

			 Secretary of Transportation may not disburse funds to Amtrak under subsection

			 (a) unless the projects are contained in a systemwide security plan approved by

			 the Under Secretary, in consultation with the Secretary of Transportation, and,

			 for capital projects, meet the requirements of section 226(e)(2). The plan

			 shall include appropriate measures to address security awareness, emergency

			 response, and passenger evacuation training.

					(c)Equitable

			 Geographic AllocationThe Under Secretary shall ensure that,

			 subject to meeting the highest security needs on Amtrak’s entire system,

			 stations and facilities located outside of the Northeast Corridor receive an

			 equitable share of the security funds authorized by this section.

					(d)Authorization

			 of appropriations

						(1)In

			 generalThere are authorized to be appropriated to the Under

			 Secretary of Homeland Security for Border and Transportation Security—

							(A)$81,900,000 for

			 fiscal year 2007 to carry out this section; and

							(B)$18,400,000 for

			 each of the fiscal years 2007 through 2011, to carry out paragraphs (6) and (7)

			 of subsection (a).

							(2)AvailabilityAmounts

			 appropriated pursuant to this subsection shall remain available until

			 expended.

						230.Freight and

			 passenger rail security upgrades

					(a)Security

			 Improvement GrantsThe Under Secretary of Homeland Security for

			 Border and Transportation Security is authorized to make grants to freight

			 railroads, the Alaska Railroad, hazardous materials shippers, owners of rail

			 cars used in the transportation of hazardous materials, universities, colleges

			 and research centers, State and local governments (for passenger facilities and

			 infrastructure not owned by Amtrak), and, through the Secretary of

			 Transportation, to Amtrak, for full or partial reimbursement of costs incurred

			 in the conduct of activities to prevent or respond to acts of terrorism,

			 sabotage, or other intercity passenger rail and freight rail security threats,

			 including—

						(1)security and

			 redundancy for critical communications, computer, and train control systems

			 essential for secure rail operations;

						(2)accommodation of

			 cargo or passenger screening equipment at the United States-Mexico border or

			 the United States-Canada border;

						(3)the security of

			 hazardous material transportation by rail;

						(4)secure intercity

			 passenger rail stations, trains, and infrastructure;

						(5)structural

			 modification or replacement of rail cars transporting extremely hazardous

			 materials (as defined in section 242) to improve their resistance to acts of

			 terrorism;

						(6)employee security

			 awareness, preparedness, passenger evacuation, and emergency response

			 training;

						(7)public security

			 awareness campaigns for passenger train operations;

						(8)the sharing of

			 intelligence and information about security threats;

						(9)train tracking

			 and interoperable communications systems that are coordinated to the maximum

			 extent possible;

						(10)the hiring of

			 additional police and security officers, including canine units; and

						(11)other

			 improvements recommended by the reports submitted under subsections (c) and (d)

			 of section 221, including infrastructure, facilities, and equipment

			 upgrades.

						(b)AccountabilityThe

			 Under Secretary shall adopt necessary procedures, including audits, to ensure

			 that grants made under this section are expended in accordance with the

			 purposes of this subtitle and the priorities and other criteria developed by

			 the Under Secretary.

					(c)Equitable

			 AllocationThe Under Secretary shall equitably distribute the

			 funds authorized by this section, taking into account geographic location, and

			 shall encourage non-Federal financial participation in awarding grants. With

			 respect to grants for passenger rail security, the Under Secretary shall also

			 take into account passenger volume and whether a station is used by commuter

			 rail passengers as well as intercity rail passengers.

					(d)ConditionsThe

			 Secretary of Transportation may not disburse funds to Amtrak under subsection

			 (a) unless Amtrak meets the conditions set forth in section 229(b).

					(e)Allocation

			 Between Railroads and OthersUnless as a result of the assessment

			 required by section 201(a) the Under Secretary of Homeland Security for Border

			 and Transportation Security determines that critical rail transportation

			 security needs require reimbursement in greater amounts to any eligible entity,

			 no grants under this section may be made—

						(1)in excess of

			 $65,000,000 to Amtrak; or

						(2)in excess of

			 $100,000,000 for the purposes described in paragraphs (3) and (5) of subsection

			 (a).

						(f)Authorization

			 of AppropriationsThere are authorized to be appropriated to the

			 Under Secretary of Homeland Security for Border and Transportation Security

			 $350,000,000 for fiscal year 2007 to carry out this section. Amounts

			 appropriated pursuant to this subsection shall remain available until

			 expended.

					231.Rail security

			 research and development

					(a)Establishment

			 of Research and Development ProgramThe Under Secretary of

			 Homeland Security for Border and Transportation Security, in conjunction with

			 the Secretary of Transportation, shall carry out a research and development

			 program for the purpose of improving freight and intercity passenger rail

			 security that may include research and development projects to—

						(1)reduce the

			 vulnerability of passenger trains, stations, and equipment to explosives and

			 hazardous chemical, biological, and radioactive substances;

						(2)test new

			 emergency response techniques and technologies;

						(3)develop improved

			 freight technologies, including—

							(A)technologies for

			 sealing rail cars;

							(B)automatic

			 inspection of rail cars;

							(C)communication-based train controls; and

							(D)emergency

			 response training;

							(4)test wayside

			 detectors that can detect tampering with railroad equipment;

						(5)support enhanced

			 security for the transportation of hazardous materials by rail,

			 including—

							(A)technologies to

			 detect a breach in a tank car and transmit information about the integrity of

			 tank cars to the train crew;

							(B)research to

			 improve tank car integrity, with a focus on tank cars that carry extremely

			 hazardous materials (as defined in section 242); and

							(C)techniques to

			 transfer hazardous materials from rail cars that are damaged or otherwise

			 represent an unreasonable risk to human life or public safety; and

							(6)other projects

			 recommended in reports submitted under section 221.

						(b)Coordination

			 With Other Research Initiatives

						(1)In

			 generalThe Under Secretary of Homeland Security for Border and

			 Transportation Security shall ensure that the research and development program

			 authorized by this section is coordinated with other research and development

			 initiatives at the Department of Homeland Security and the Department of

			 Transportation.

						(2)Agreement for

			 implementationThe Under Secretary of Homeland Security for

			 Border and Transportation Security shall carry out any research and development

			 project authorized by this section through a reimbursable agreement with the

			 Secretary of Transportation if the Secretary of Transportation—

							(A)is already

			 sponsoring a research and development project in a similar area; or

							(B)has a unique

			 facility or capability that would be useful in carrying out the project.

							(c)AccountabilityThe

			 Under Secretary shall adopt necessary procedures, including audits, to ensure

			 that grants made under this section are expended in accordance with the

			 purposes of this Act and the priorities and other criteria developed by the

			 Under Secretary.

					(d)Authorization

			 of AppropriationsThere are authorized to be appropriated to the

			 Under Secretary of Homeland Security for Border and Transportation Security

			 $50,000,000 in each of fiscal years 2007 and 2008 to carry out this section.

			 Amounts appropriated pursuant to this subsection shall remain available until

			 expended.

					232.Welded rail

			 and tank car safety improvements

					(a)Track

			 StandardsNot later than 90 days after the date of enactment of

			 this Act, the Administrator of the Federal Railroad Administration

			 shall—

						(1)require each

			 track owner using continuous welded rail track to include procedures (in its

			 procedures filed with the Administration under section 213.119 of title 49,

			 Code of Federal Regulations) to improve the identification of cracks in rail

			 joint bars;

						(2)instruct

			 Administration track inspectors to obtain copies of the most recent continuous

			 welded rail programs of each railroad within the inspectors’ areas of

			 responsibility and require that inspectors use those programs when conducting

			 track inspections; and

						(3)establish a

			 program to periodically review continuous welded rail joint bar inspection data

			 from railroads and Administration track inspectors and, whenever the

			 Administrator determines that it is necessary or appropriate, require railroads

			 to increase the frequency or improve the methods of inspection of joint bars in

			 continuous welded rail.

						(b)Tank Car

			 StandardsThe Administrator of the Federal Railroad

			 Administration shall—

						(1)not later than 1

			 year after the date of enactment of this Act, validate the predictive model it

			 is developing to quantify the relevant dynamic forces acting on railroad tank

			 cars under accident conditions; and

						(2)not later than 18

			 months after the date of enactment of this Act, initiate a rulemaking to

			 develop and implement appropriate design standards for pressurized tank

			 cars.

						(c)Older Tank Car

			 Impact Resistance Analysis and ReportNot later than 2 years

			 after the date of enactment of this Act, the Administrator of the Federal

			 Railroad Administration shall—

						(1)conduct a

			 comprehensive analysis to determine the impact resistance of the steels in the

			 shells of pressure tank cars constructed before 1989; and

						(2)submit to the

			 Committee on Commerce, Science, and Transportation of the Senate and the

			 Committee on Transportation and Infrastructure of the House of Representatives

			 a report with recommendations for measures to eliminate or mitigate the risk of

			 catastrophic failure.

						233.Northern

			 border rail passenger reportNot later than 180 days after the date of

			 enactment of this Act, the Under Secretary of Homeland Security for Border and

			 Transportation Security, in consultation with the heads of other appropriate

			 Federal departments and agencies and the National Railroad Passenger

			 Corporation, shall submit to the Committee on Commerce, Science, and

			 Transportation of the Senate and the Committee on Transportation and

			 Infrastructure of the House of Representatives a report that contains—

					(1)a description of

			 the system for screening passengers and baggage on passenger rail service

			 between the United States and Canada;

					(2)an assessment of

			 the program to provide preclearance of airline passengers between the United

			 States and Canada as outlined in The Agreement on Air Transport

			 Preclearance between the Government of Canada and the Government of the United

			 States of America, dated January 18, 2001;

					(3)an assessment of

			 the program to provide preclearance of freight railroad traffic between the

			 United States and Canada as outlined in the Declaration of Principle for

			 the Improved Security of Rail Shipments by Canadian National Railway and

			 Canadian Pacific Railway from Canada to the United States, dated April

			 2, 2003;

					(4)information on

			 progress by the Department of Homeland Security and other Federal agencies

			 towards finalizing a bilateral protocol with Canada that would provide for

			 preclearance of passengers on trains operating between the United States and

			 Canada;

					(5)a description of

			 legislative, regulatory, budgetary, or policy barriers within the United States

			 Government to providing prescreened passenger lists for rail passengers

			 traveling between the United States and Canada to the Department of Homeland

			 Security;

					(6)a description of

			 the position of the Government of Canada and relevant Canadian agencies with

			 respect to preclearance of such passengers; and

					(7)a draft of any

			 changes in Federal law necessary to provide for prescreening of such passengers

			 and providing prescreened passenger lists to the Department of Homeland

			 Security.

					234.Whistleblower

			 protection program

					(a)In

			 GeneralSubchapter I of chapter 201 of title 49, United States

			 Code, is amended by inserting after section 20115 the following:

						

							20116.Whistleblower

				protection for rail security matters

								(a)Discrimination

				Against EmployeeNo rail carrier engaged in interstate or foreign

				commerce may discharge a railroad employee or otherwise discriminate against a

				railroad employee because the employee (or any person acting under a request of

				the employee)—

									(1)provided, caused

				to be provided, or is about to provide or cause to be provided, to the employer

				or the Federal Government information relating to a perceived threat to

				security;

									(2)provided, caused

				to be provided, or is about to provide or cause to be provided, testimony

				before Congress or at any Federal or State proceeding regarding a perceived

				threat to security; or

									(3)refused to

				violate or assist in the violation of any law, rule, or regulation related to

				rail security.

									(b)Dispute

				ResolutionA dispute, grievance, or claim arising under this

				section is subject to resolution under section 3 of the Railway Labor Act (45

				U.S.C. 153). In a proceeding by the National Railroad Adjustment Board, a

				division or delegate of the Board, or another board of adjustment established

				under such section to resolve the dispute, grievance, or claim, the proceeding

				shall be expedited and the dispute, grievance, or claim shall be resolved not

				later than 180 days after it is filed. If the violation is a form of

				discrimination that does not involve discharge, suspension, or another action

				affecting pay, and no other remedy is available under this subsection, the

				Board, division, delegate, or other board of adjustment may award the employee

				reasonable damages, including punitive damages, of not more than

				$20,000.

								(c)Procedural

				RequirementsExcept as provided in subsection (b), the procedure

				set forth in section 42121(b)(2)(B), including the burdens of proof, applies to

				any complaint brought under this section.

								(d)Election of

				RemediesAn employee of a railroad carrier may not seek

				protection under both this section and another provision of law for the same

				allegedly unlawful act of the carrier.

								(e)Disclosure of

				Identity

									(1)Except as

				provided in paragraph (2), or with the written consent of the employee, the

				Secretary of Transportation may not disclose the name of an employee of a

				railroad carrier who has provided information about an alleged violation of

				this section.

									(2)The Secretary

				shall disclose to the Attorney General the name of an employee described in

				paragraph (1) if the matter is referred to the Attorney General for

				enforcement.

									.

					(b)Conforming

			 AmendmentThe chapter analysis for chapter 201 of title 49,

			 United States Code, is amended by inserting after the item relating to section

			 20115 the following:

						

							

								20116. Whistleblower protection

				for rail security

				matters.

							

							.

					CTransportation of

			 Hazardous Materials by Rail

				241.FindingsCongress makes the following

			 findings:

					(1)Congress has specifically given the

			 Department of Homeland Security, working in conjunction with the Department of

			 Transportation and other Federal agencies, the primary authority for the

			 security of the United States transportation sector, including passenger and

			 freight rail.

					(2)This authority includes the responsibility

			 to protect American citizens from terrorist incidents related to the transport

			 by rail of extremely hazardous materials.

					(3)Federal agencies have determined that

			 hazardous materials can be used as tools of destruction and terror and that

			 extremely hazardous materials are particularly vulnerable to sabotage or misuse

			 during transport.

					(4)The Federal Bureau of Investigation and the

			 Central Intelligence Agency have found evidence suggesting that chemical

			 tankers used to transport and store extremely hazardous chemicals have been

			 targeted by terrorist groups.

					(5)Rail shipments of extremely hazardous

			 materials are often routed through highly attractive targets and densely

			 populated areas, including within a few miles of the White House and United

			 States Capitol.

					(6)According to security experts, certain

			 extremely hazardous materials present a mass casualty terrorist potential

			 rivaled only by improvised nuclear devices, certain acts of bioterrorism, and

			 the collapse of large occupied buildings.

					(7)A report by the Chlorine Institute found

			 that a 90-ton rail tanker, if successfully targeted by an explosive device,

			 could cause a catastrophic release of an extremely hazardous material, creating

			 a toxic cloud 40 miles long and 10 miles wide.

					(8)The Environmental Protection Agency

			 estimates that in an urban area a toxic cloud could extend for 14 miles.

					(9)The United States Naval Research

			 Laboratories concluded that a toxic plume of this type, created while there was

			 a public event on the National Mall, could kill or injure up to 100,000 people

			 in less than 30 minutes.

					(10)According to security experts, rail

			 shipments of extremely hazardous materials are particularly vulnerable and

			 dangerous, however the Federal Government has made no material reduction in the

			 inherent vulnerability of hazardous chemical targets inside the United

			 States.

					(11)While the safety record related to rail

			 shipments of hazardous materials is very good, recent accidental releases of

			 extremely hazardous materials in rural South Carolina and San Antonio, Texas,

			 demonstrate the fatal danger posed by extremely hazardous materials.

					(12)Security experts have determined that

			 re-routing these rail shipments is the only way to immediately eliminate this

			 danger in high threat areas, which currently puts hundreds of thousands of

			 people at risk.

					(13)Security experts have determined that the

			 primary benefit of re-routing the shipment of extremely hazardous materials is

			 a reduction in the number of people that would be exposed to the deadly impact

			 of the release due to an attack, and the principal cost would be the additional

			 operating expense associated with possible increased mileage for the shipment

			 of extremely hazardous materials.

					(14)Less than 5 percent of all hazardous

			 materials shipped by rail will meet the definition of extremely hazardous

			 materials under this Act.

					242.DefinitionsIn this subtitle, the following definitions

			 apply:

					(1)Extremely

			 hazardous materialThe term

			 extremely hazardous material means any chemical, toxin, or other

			 material being shipped or stored in sufficient quantities to represent an acute

			 health threat or have a high likelihood of causing injuries, casualties, or

			 economic damage if successfully targeted by a terrorist attack, including

			 materials that—

						(A)are—

							(i)toxic by inhalation;

							(ii)extremely flammable; or

							(iii)highly explosive;

							(B)contain high level nuclear waste; or

						(C)are otherwise designated by the Secretary

			 as extremely hazardous.

						(2)High threat

			 corridor

						(A)In

			 generalThe term high

			 threat corridor means a geographic area that has been designated by the

			 Secretary as particularly vulnerable to damage from the release of extremely

			 hazardous materials, including—

							(i)large populations centers;

							(ii)areas important to national

			 security;

							(iii)areas that terrorists may be particularly

			 likely to attack; or

							(iv)any other area designated by the Secretary

			 as vulnerable to damage from the rail shipment or storage of extremely

			 hazardous materials.

							(B)Other

			 areas

							(i)In

			 generalAny city that is not

			 designated as a high threat corridor under subparagraph (A) may file a petition

			 with the Secretary to be so designated.

							(ii)ProcedureThe Secretary shall establish, by rule,

			 regulation, or order, procedures for petitions under clause (i),

			 including—

								(I)designating the local official eligible to

			 file a petition;

								(II)establishing the criteria a city shall

			 include in a petition;

								(III)allowing a city to submit evidence

			 supporting its petition; and

								(IV)requiring the Secretary to rule on the

			 petition not later than 60 days after the date of submission of the

			 petition.

								(iii)NoticeThe Secretary’s decision regarding any

			 petition under clause (i) shall be communicated to the requesting city, the

			 Governor of the State in which the city is located, and the Senators and

			 Members of the House of Representatives that represent the State in which the

			 city is located.

							(3)SecretaryThe term Secretary means the

			 Secretary of Homeland Security or the Secretary’s designee.

					(4)StorageThe term storage means any

			 temporary or long-term storage of extremely hazardous materials in rail tankers

			 or any other medium utilized to transport extremely hazardous materials by

			 rail.

					243.Regulations

			 for transport of extremely hazardous materials

					(a)Purposes of

			 regulationsThe regulations

			 issued under this section shall establish a national, risk-based policy for

			 extremely hazardous materials transported by rail or being stored. To the

			 extent the Secretary determines appropriate, the regulations issued under this

			 section shall be consistent with other Federal, State, and local regulations

			 and international agreements relating to shipping or storing extremely

			 hazardous materials.

					(b)Issuance of

			 regulationsNot later than 90

			 days after the date of enactment of this Act, the Secretary shall issue, after

			 notice and opportunity for public comment, regulations concerning the rail

			 shipment and storage of extremely hazardous materials by owners and operators

			 of railroads. In developing such regulations, the Secretary shall consult with

			 other Federal, State, and local government entities, security experts,

			 representatives of the hazardous materials rail shipping industry, labor unions

			 representing persons who work with hazardous materials in the rail shipping

			 industry, and other interested persons, including private sector interest

			 groups.

					(c)RequirementsThe regulations issued under this section

			 shall—

						(1)include a list of the high threat corridors

			 designated by the Secretary;

						(2)contain the criteria used by the Secretary

			 to determine whether an area qualifies as a high threat corridor;

						(3)include a list of extremely hazardous

			 materials;

						(4)establish protocols for owners and

			 operators of railroads that ship extremely hazardous materials regarding

			 notifying all governors, mayors, and other designated officials and local

			 emergency responders in a high threat corridor of the quantity and type of

			 extremely hazardous materials that are transported by rail through the high

			 threat corridor;

						(5)require reports regarding the transport by

			 railroad of extremely hazardous materials by the Secretary to local

			 governmental officials designated by the Secretary, and Local Emergency

			 Planning Committees, established under the Emergency Planning and Community

			 Right to Know Act of 1986 (42 U.S.C. 11001 et seq.);

						(6)establish protocols for the coordination of

			 Federal, State, and local law enforcement authorities in creating a plan to

			 respond to a terrorist attack, sabotage, or accident involving a rail shipment

			 of extremely hazardous materials that causes the release of such

			 materials;

						(7)require that any rail shipment containing

			 extremely hazardous materials be re-routed around any high threat corridor;

			 and

						(8)establish standards for the Secretary to

			 grant exceptions to the re-routing requirement under paragraph (7).

						(d)High threat

			 corridors

						(1)In

			 generalThe criteria under

			 subsection (c)(2) for determining whether an area qualifies as a high threat

			 corridor may be the same criteria used for the distribution of funds under the

			 Urban Area Security Initiative Program.

						(2)Initial

			 listIf the Secretary is

			 unable to complete the review necessary to determine which areas should be

			 designated as high threat corridors within 90 days after the date of enactment

			 of this Act, the initial list shall be the cities that received funding under

			 the Urban Area Security Initiative Program in fiscal year 2004.

						(e)Extremely

			 hazardous materials listIf

			 the Secretary is unable to complete the review necessary to determine which

			 materials should be designated extremely hazardous materials under subsection

			 (c)(3) within 90 days of the date of enactment of this Act, the initial list

			 shall include—

						(1)explosives classified as Class 1, Division

			 1.1, or Class 1, Division 1.2, under section 173.2 of title 49, Code of Federal

			 Regulations, in a quantity greater than 500 kilograms;

						(2)flammable gasses classified as Class 2,

			 Division 2.1, under section 173.2 of title 49, Code of Federal Regulations, in

			 a quantity greater than 10,000 liters;

						(3)poisonous gasses classified as Class 2,

			 Division 2.3, under section 173.2 of title 49, Code of Federal Regulations,

			 that are also assigned to Hazard Zones A or B under section 173.116 of title

			 49, Code of Federal Regulations, in a quantity greater than 500 liters;

						(4)poisonous materials, other than gasses,

			 classified as Class 6, Division 6.1, under section 173.2 of title 49, Code of

			 Federal Regulations, that are also assigned to Hazard Zones A or B under

			 section 173.116 of title 49, Code of Federal Regulations, in a quantity greater

			 than 1,000 kilograms; and

						(5)anhydrous ammonia classified as Class 2,

			 Division 2.2, under section 173.2 of title 49, Code of Federal Regulations, in

			 a quantity greater than 1,000 kilograms.

						(f)Notification

						(1)In

			 generalThe protocols under

			 subsection (c)(4) shall establish the required frequency of reporting by an

			 owner and operator of a railroad to the Governors, Mayors, and other designated

			 officials and local emergency responders in a high threat corridor.

						(2)Reports to

			 secretaryThe protocols under

			 subsection (c)(4) shall require owners and operators of railroad to make annual

			 reports to the Secretary regarding the transportation of extremely hazardous

			 materials, and to make quarterly updates if there has been any significant

			 change in the type, quantity, or frequency of shipments.

						(3)ConsiderationsIn developing protocols under subsection

			 (c)(4), the Secretary shall consider both the security needs of the United

			 States and the interests of State and local governmental officials.

						(g)Reports

						(1)Frequency

							(A)In

			 generalThe Secretary shall

			 make an annual report to local governmental officials and Local Emergency

			 Planning Committees under subsection (c)(5).

							(B)UpdatesIf there has been any significant change in

			 the type, quantity, or frequency of rail shipments in a geographic area, the

			 Secretary shall make a quarterly update report to local governmental officials

			 and Local Emergency Planning Committees in that geographic area.

							(2)ContentsEach report made under subsection (c)(5)

			 shall incorporate information from the reports under subsection (c)(4) and

			 shall include—

							(A)a good-faith estimate of the total number

			 of rail cars containing extremely hazardous materials shipped through or stored

			 in each metropolitan statistical area; and

							(B)if a release from a railcar carrying or

			 storing extremely hazardous materials is likely to harm persons or property

			 beyond the property of the owner or operator of the railroad, a risk management

			 plan that provides—

								(i)a hazard assessment of the potential

			 effects of a release of the extremely hazardous materials, including—

									(I)an estimate of the potential release

			 quantities; and

									(II)a determination of the downwind effects,

			 including the potential exposures to affected populations;

									(ii)a program to prevent a release of extremely

			 hazardous materials, including—

									(I)security precautions;

									(II)monitoring programs; and

									(III)employee training measures utilized;

			 and

									(iii)an emergency response program that provides

			 for specific actions to be taken in response to the release of an extremely

			 hazardous material, including procedures for informing the public and Federal,

			 State, and local agencies responsible for responding to the release of an

			 extremely hazardous material.

								(h)Transportation

			 and storage of extremely hazardous materials through high threat

			 corridors

						(1)In

			 generalThe standards for the

			 Secretary to grant exceptions under subsection (c)(8) shall require a finding

			 of special circumstances by the Secretary, including that—

							(A)the shipment originates in or is destined

			 to the high threat corridor;

							(B)there is no practical alternate

			 route;

							(C)there is an unanticipated, temporary

			 emergency that threatens the lives of people in the high threat corridor;

			 or

							(D)there would be no harm to persons or

			 property beyond the property of the owner or operator of the railroad in the

			 event of a successful terrorist attack on the shipment.

							(2)Practical

			 alternate routesWhether a

			 shipper must utilize an interchange agreement or otherwise utilize a system of

			 tracks or facilities owned by another operator shall not be considered by the

			 Secretary in determining whether there is a practical alternate route under

			 paragraph (1)(B).

						(3)Grant of

			 exceptionIf the Secretary

			 grants an exception under subsection (c)(8)—

							(A)the extremely hazardous material may not be

			 stored in the high threat corridor, including under a leased track or rail

			 siding agreement; and

							(B)the Secretary shall notify Federal, State,

			 and local law enforcement and first responder agencies (including, if

			 applicable, transit, railroad, or port authority agencies) within the high

			 threat corridor.

							244.Safety

			 training

					(a)Homeland

			 security grant program

						(1)In

			 generalThe Secretary may

			 award grants to local governments and owners and operators of railroads to

			 conduct training regarding safety procedures for handling and responding to

			 emergencies involving extremely hazardous materials.

						(2)Use of

			 fundsGrants under this

			 subsection may be used to provide training and purchase safety equipment for

			 individuals who—

							(A)transport, load, unload, or are otherwise

			 involved in the shipment of extremely hazardous materials;

							(B)would respond to an accident or incident

			 involving a shipment of extremely hazardous materials; and

							(C)would repair transportation equipment and

			 facilities in the event of such an accident or incident.

							(3)ApplicationA local government or owner or operator of

			 a railroad desiring a grant under this subsection shall submit an application

			 at such time, in such manner, and accompanied by such information as the

			 Secretary may reasonably establish.

						(4)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $100,000,000 for each of the fiscal years 2007

			 through 2011 to carry out this subsection.

						(b)Railway hazmat

			 training program

						(1)ProgramSection 5116(j) of title 49, United States

			 Code, is amended by adding at the end the following:

							

								(6)Railway hazmat

				training program

									(A)In

				generalIn order to further

				the purposes of subsection (b), the Secretary of Transportation shall, subject

				to the availability of funds, make grants to national nonprofit employee

				organizations with experience in conducting training regarding the

				transportation of hazardous materials on railways for the purpose of training

				railway workers who are likely to discover, witness, or otherwise identify a

				release of extremely hazardous materials and to prevent or respond

				appropriately to the incident.

									(B)DelegationThe Secretary of Transportation shall

				delegate authority for the administration of the Railway Hazmat Training

				Program to the Director of the National Institute of Environmental Health

				Sciences under subsection (g). In administering the program under this

				paragraph, the Director of the National Institute of Environmental Health

				Sciences shall consult closely with the Secretary of Transportation and the

				Secretary of Homeland

				Security.

									.

						(2)Authorization

			 of appropriationsSection

			 5128 of title 49, United States Code, is amended by adding at the end the

			 following:

							

								(g)Railway hazmat

				training programThere are

				authorized to be appropriated $10,000,000 for each of the fiscal years 2007

				through 2011, to carry out section

				5116(j)(6).

								.

						245.Research and

			 development

					(a)Transport

						(1)In

			 generalNot later than 90

			 days after the date of enactment of this Act, the Secretary shall conduct a

			 study of the benefits and availability of technology and procedures that may be

			 utilized to—

							(A)reduce the likelihood of a terrorist attack

			 on a rail shipment of extremely hazardous materials;

							(B)reduce the likelihood of a catastrophic

			 release of extremely hazardous materials in the event of a terrorist attack;

			 and

							(C)enhance the ability of first responders to

			 respond to a terrorist attack on a rail shipment of extremely hazardous

			 materials and other required activities in the event of such an attack.

							(2)Matters

			 studiedThe study conducted

			 under this subsection shall include the evaluation of—

							(A)whether safer alternatives to 90-ton rail

			 tankers exist;

							(B)the feasibility of requiring chemical

			 shippers to electronically track the movements of all shipments of extremely

			 hazardous materials and report this information to the Department of Homeland

			 Security on an ongoing basis as such shipments are transported; and

							(C)the feasibility of utilizing fingerprint

			 based access controls for all chemical conveyances.

							(3)ReportingNot later than 180 days after the date of

			 enactment of this Act, the Secretary shall submit a report to Congress

			 describing the findings of the study conducted under this subsection, which

			 shall include recommendations and cost estimates for securing shipments of

			 extremely hazardous materials.

						(b)Physical

			 security

						(1)In

			 generalNot later than 90

			 days after the date of enactment of this Act, the Secretary shall conduct a

			 study of the physical security measures available for rail shipments of

			 extremely hazardous materials that will reduce the risk of leakage or release

			 in the event of a terrorist attack or sabotage.

						(2)Matters

			 studiedThe study conducted

			 under this subsection shall consider the use of passive secondary containment

			 of tanker valves, additional security force personnel, surveillance

			 technologies, barriers, decoy rail cars, and methods to minimize delays during

			 shipping.

						(3)ReportingNot later than 180 days after the date of

			 enactment of this Act, the Secretary shall submit a report to Congress

			 describing the findings of the study conducted under this subsection, which

			 shall contain recommendations and cost estimates for securing shipments of

			 extremely hazardous materials.

						(c)Leased track

			 storage arrangements

						(1)In

			 generalNot later than 90

			 days after enactment of this Act, the Secretary shall conduct a study of

			 available alternatives to storing extremely hazardous materials in or on leased

			 track facilities.

						(2)Matters

			 studiedThe study conducted

			 under this subsection shall—

							(A)evaluate the extent of the use of leased

			 track facilities and the security measures that should be taken to secure

			 leased track facilities; and

							(B)assess means to limit the consequences of

			 an attack on extremely hazardous materials stored on leased track facilities to

			 nearby communities.

							(3)ReportNot later than 180 days after the date of

			 enactment of this Act, the Secretary shall submit a report to Congress

			 describing the findings of the study conducted under this subsection, which

			 shall contain recommendations and cost estimates for securing shipments of

			 extremely hazardous materials.

						246.Whistleblower

			 protection

					(a)Prohibition

			 against discriminationNo

			 owner or operator of a railroad may discharge or otherwise discriminate against

			 any employee with respect to compensation, terms, conditions, or privileges of

			 employment because the employee (or any person acting under the request of the

			 employee) provided information to the Secretary, the Attorney General, or any

			 Federal supervisory agency regarding a possible violation of any provision of

			 this subtitle by the owner or operator of a railroad or any director, officer,

			 or employee of an owner or operator of a railroad.

					(b)EnforcementAny employee or former employee who

			 believes that such employee has been discharged or discriminated against in

			 violation of subsection (a) may file a civil action in the appropriate United

			 States district court before the end of the 2-year period beginning on the date

			 of such discharge or discrimination.

					(c)RemediesIf the district court determines that a

			 violation has occurred, the court may order the owner or operator of a railroad

			 that committed the violation to—

						(1)reinstate the employee to the employee's

			 former position;

						(2)pay compensatory damages; or

						(3)take other appropriate actions to remedy

			 any past discrimination.

						(d)LimitationThe protections of this section shall not

			 apply to any employee who—

						(1)deliberately causes or participates in the

			 alleged violation of law or regulation; or

						(2)knowingly or recklessly provides

			 substantially false information to the Secretary, the Attorney General, or any

			 Federal supervisory agency.

						247.Penalties

					(a)Right of

			 action

						(1)In

			 generalAny State or local

			 government may bring a civil action in a United States district court for

			 redress of injuries caused by a violation of this subtitle against any person

			 (other than an individual) who transports, loads, unloads, or is otherwise

			 involved in the shipping of extremely hazardous materials by rail and who

			 violated this subtitle.

						(2)ReliefIn an action under paragraph (1), a State

			 or local government may seek, for each violation of this subtitle—

							(A)an order for injunctive relief; and

							(B)a civil penalty of not more than

			 $1,000,000.

							(b)Administrative

			 penalties

						(1)In

			 generalThe Secretary may

			 issue an order imposing an administrative penalty of not more than $1,000,000

			 for each failure by a person (other than an individual) who transports, loads,

			 unloads, or is otherwise involved in the shipping of extremely hazardous

			 materials to comply with this subtitle.

						(2)Notice and

			 hearingBefore issuing an

			 order under paragraph (1), the Secretary shall provide the person who allegedly

			 violated this subtitle—

							(A)written notice of the proposed order;

			 and

							(B)the opportunity to request, not later than

			 30 days after the date on which the person received the notice, a hearing on

			 the proposed order.

							(3)ProceduresNot later than 90 days after the date of

			 enactment of this Act, the Secretary shall issue regulations establishing

			 procedures for administrative hearings and the appropriate review of penalties

			 issued under this subsection, including establishing deadlines.

						DChemical Plant

			 Security

				261.Plant security

			 grantsThere are authorized to

			 be appropriated $15,000,000 for each of fiscal years 2007 through 2011, to the

			 Secretary of Homeland Security to make grants for improving the security of

			 chemical plants.

				ESeaport

			 Protection

				281.FindingsCongress makes the following

			 findings:

					(1)The United States

			 port system is a vital artery of the economy of the United States. Almost 95

			 percent of all foreign trade passes through 1 or more of the 361 ports in the

			 United States. Such seaports handle more than 2,000,000,000 tons of domestic

			 and international freight each year of which has a value of more than

			 $740,000,000. The shipment of cargo in vessels creates employment for

			 13,000,000 people within the United States.

					(2)The United States

			 Coast Guard has estimated that, given this tremendous commerce, a terrorist

			 attack shutting down a major port in the United States would have a $60,000,000

			 impact on the United States economy during the first 30 days after such an

			 attack.

					(3)Although

			 6,000,000 cargo containers, each a possible hiding place for a bomb or other

			 weapon, are off-loaded at ports in the United States each year, less than

			 1/10 of these containers are physically inspected. A

			 container ship can carry as many as 3,000 containers, each one weighing up to

			 45,000 pounds, hundreds of which may be off-loaded at a port.

					(4)The United States

			 Coast Guard has estimated that the maritime security requirements set for ports

			 by the Maritime Transportation Security Act of 2002 (Public Law 107–295; 116

			 Stat. 2064), which are critical to protecting United States ports from a

			 nuclear terrorist attack, will cost $5,400,000,000 to implement over a 10-year

			 period.

					282.Port security

			 grant fundingSection 70107(h)

			 of title 46, United States Code, is amended to read as follows:

					

						(h)Authorization

				of AppropriationsThere are authorized to be appropriated to the

				Secretary to carry out subsections (a) through (g) $1,000,000,000 for each of

				the fiscal years 2007 through

				2011.

						.

				FBag

			 Screening

				291.Checked bag

			 screeningThere are authorized

			 to be appropriated $200,000,000 for each of the fiscal years 2007 through 2011,

			 to the Transportation Security Administration to ensure adequate screening of

			 all checked passenger luggage and cargo on commercial flights.

				

